Citation Nr: 0727278	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  96-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for hyperlipidemia.

2. Entitlement to service connection for a disability 
manifested by elevated liver function test results.

3. Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

4. Entitlement to a rating in excess of 10 percent for left 
knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1978 to April 1981, from January 1984 to June 1984, and 
from May 1986 to September 1994.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from May 
1995 (hyperlipidemia and liver) and December 2004 (knees) 
rating decisions of the Philadelphia RO.  

In March 1996, a hearing was held before a Decision Review 
Officer (DRO) at the RO on the service connection issues.  In 
November 1998, the Board remanded the case for the RO to 
schedule a Travel Board hearing.  In November 1999, a Travel 
Board hearing was held before a Veterans Law Judge who is no 
longer employed by the Board.  In January 2000, the Board 
remanded these issues for further development.  In May 2006, 
a hearing was held before a DRO at the RO on all of the 
issues on appeal.  In May 2007, a Travel Board hearing was 
held before the undersigned.  Transcripts of both DRO 
hearings and both Travel Board hearings are of record.

The issues of the ratings for the right and left knee 
disabilities are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


FINDING OF FACT

The veteran is not shown to have underlying disabilities 
associated with either hyperlipidemia or elevated liver 
function test results.

CONCLUSIONS OF LAW

1. Service connection for hyperlipidemia is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2. Service connection for a disability manifested by elevated 
liver function test results is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision (the 
VCAA was not enacted until several years after the initial 
adjudication of his claims), January and October 2006 letters 
provided certain essential notice prior to the readjudication 
of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  These letters explained the evidence necessary 
to substantiate his claims, the evidence VA was responsible 
for providing, the evidence he was responsible for providing, 
and advised him to submit any evidence or provide any 
information he had regarding his claims.  He has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the October 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 1995, April 
2001, and September 2006.  The veteran has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's voluminous claims file, with an 
emphasis on the evidence relevant to these appeals.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analyses 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Hyperlipidemia

The record contains evidence that the veteran had 
hyperlipidemia during service.  Service medical records 
include a November 1991 medical note indicating the veteran 
needed to be placed on a low cholesterol diet.  Total 
cholesterol levels were 203 and triglycerides were 83.  The 
provisional diagnosis was mild hyperlipidemia.  On September 
1993 separation examination, total cholesterol was 209 and 
triglycerides were 182.  

Post-service VA and private medical records also show 
findings and a history of hyperlipidemia.  Hyperlipidemia is 
a general term for elevated concentrations of any or all of 
the lipids in the plasma, such as hypertriglyceridemia and 
hypercholesterolemia.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
883 (30th ed. 2003).  Hyperlipidemia is a laboratory finding 
and, while it may be considered a risk factor in the 
development of certain diseases, it is not a disease, injury, 
or disability, in and of itself, for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  Furthermore, the term 
"disability" refers to impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  There is no evidence 
of record suggesting that hyperlipidemia causes the veteran 
any impairment of earning capacity.  While hyperlipidemia may 
be evidence of underlying disability or may later cause 
disability, service connection may not be granted for the 
laboratory finding itself.

The veteran has submitted textual evidence showing that 
having hyperlipidemia makes a person more likely to develop 
atherosclerosis and heart disease.  See MEDLINE PLUS, Medical 
Encyclopedia: High blood cholesterol and triglycerides, at 
http://www.nlm.nih.gov/medlineplus.  However, the evidence 
does not show that the veteran has a current diagnosis of 
either atherosclerosis or any heart disease.  On March 1995, 
April 2001, and September 2006 VA examinations, it was 
determined that he did not have any underlying disabilities 
related to hyperlipidemia.  Specifically, April 2001 
cholesterol results revealed normal results for cholesterol 
and triglycerides.  The conclusion was that laboratory data 
and clinical findings did not show a lipid disorder.  In 
September 2006, the examiner noted that the veteran had a 
mild elevation of triglycerides, but concluded that there was 
no underlying disability.  On April and May 2006 private 
cardiac consultation, the veteran reported experiencing heart 
palpitations about once every three weeks upon awakening.  
Results of a Holter Monitor, echocardiogram, and exercise 
electrocardiography revealed no abnormalities; the veteran 
was not given a heart related diagnosis.  Hence, the medical 
evidence of record does not show that he has a current 
underlying disability manifested by hyperlipidemia for which 
service connection may be granted.  In the absence of 
competent medical evidence of a present disability, there 
cannot be a valid claim of service connection.  See Hickson, 
12 Vet. App. at 253; see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The veteran has testified that he believes his sleep apnea is 
related to hyperlipidemia; however, he acknowledges that he 
is not a doctor, and hence not competent to reach such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (finding that a layperson lacks the training and is 
not competent to opine regarding medical etiology).  The 
competent (medical) evidence of record does not suggest that 
hyperlipidemia has any relationship to the veteran's sleep 
apnea.

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claim, that doctrine does 
not apply. 
Disability Manifested by Elevated Liver Function Test Results

The record contains evidence that the veteran had elevated 
liver function test results during service.  He has testified 
that he became aware that he had a liver disability following 
blood tests in service which yielded abnormal results.  
Service medical records include a November 1988 medical 
report which noted that the veteran was being referred for 
laboratory tests in connection with abnormal test results 
after he donated blood.  His blood was screened and the serum 
glutamic pyruvic transaminase (SGPT) level was 100.  A 
subsequent evaluation was normal.  In June 1990, he was 
referred to sick call due to abnormal alamine transaminase 
(ALT) levels following a blood donation several weeks 
earlier.  The examiner noted that the veteran was healthy, 
and there was no memory or record of hepatitis or other 
symptoms referable to his liver.  

Post-service medical evidence includes elevated liver 
function test results.  However, as with hyperlipidemia, such 
results alone are not representative of a disease, injury, or 
disability, even though they may be considered a risk factor 
in the development of certain liver diseases.  These are 
laboratory findings and do not provide evidence of a 
disability for which VA compensation benefits are payable.  
See 61 Fed. Reg. at 20,445.  Additionally, the evidence does 
not show that elevated liver function test results have 
caused the veteran impairment of earning capacity.  See 
Allen, 7 Vet. App. at 439.  The record shows the veteran does 
not currently have any type of liver disease.  All VA and 
private tests for hepatitis diseases have been negative.  On 
June 2001 VA examiner review of laboratory test results, the 
conclusion was that there was no evidence of either an active 
or chronic abnormality of liver function.  January 2004 
abdominal ultrasound results show a borderline hepatomegaly 
with fatty infiltration.  However, subsequent June and 
October 2004 private records show that serologies for 
hepatitis A, B, and C, and hemochromatosis were all negative 
and that low grade liver function abnormalities had corrected 
themselves with weight loss.  

On September 2006 VA examination, the examiner reviewed the 
veteran's claims file and examined the veteran.  The veteran 
denied nausea, vomiting, abdominal pain or extension, 
fatigue, weakness, hematemesis, melena, depression, or 
anxiety; he was not taking any medications for his liver.  
Clinical examination revealed no ascites; a soft, non-tender 
abdomen; no evidence of hepatomegaly, steatorrhea, 
malabsorption, or malnutrition.  The examiner noted that 
laboratory data and clinical findings did not show any liver 
disease.

Hence, the most recent medical evidence of record shows that 
the veteran does not currently have an underlying disability 
manifested by elevated liver function test results.  
Moreover, private treatment records suggest that the 
veteran's elevated liver function test results have been 
related to medication taken to control high cholesterol 
levels.  Without competent medical evidence of a present 
disability, there cannot be a valid claim of service 
connection.  See Hickson, 12 Vet. App. at 253; see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claim, that doctrine does 
not apply. 


ORDER

Service connection for hyperlipidemia is denied.

Service connection for a disability manifested by elevated 
liver function test results is denied.


REMAND

At the May 2007 hearing, the veteran submitted VA Form 21-
4142, Authorization and Consent to Release Information, for 
Dr. A. T. B. from Hahneman University Hospital (who treated 
his bilateral knee condition).  The record contains some 
treatment records from Dr. A. T. B. from 2004; however, the 
veteran testified that he had subsequent right knee surgery 
in 2006.  Additionally, the veteran reported that he had an 
appointment with Dr. A. T. B. the day after the hearing 
because the doctor was considering performing another knee 
surgery.  These treatment records are pertinent to 
determining the current severity of the veteran's bilateral 
knee condition, and must be secured.

The most recent VA examination of record was in September 
2006.  Since that examination, the veteran apparently has had 
at least one surgery on his right knee.  Hence, another VA 
examination is necessary to determine the current status of 
the veteran's bilateral knee condition.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the claims 
file copies of  complete records of 
treatment for knee disability the veteran 
received from Dr. A. T. B. of Hahneman 
University.  If such records are 
unavailable, an explanation should be 
incorporated in the claims file. 

2.  The RO should then arrange for the 
veteran to be afforded an examination by 
an orthopedic specialist to determine the 
current severity of his bilateral knee 
disabilities.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must note whether there is 
instability or subluxation of either knee 
and, if so, the degree of such impairment.  
The examiner should also determine if the 
knees lock and, if so, the frequency of 
the locking.  The examination should also 
include range of motion studies of both 
knees with notation of any additional 
limitation of motion due to pain.  All 
functional limitations resulting from the 
bilateral knee disability should be 
identified.  The examiner must explain the 
rationale for all opinions given. 

3.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


